Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanjo (US Pat. 6, 942, 325).

           Nanjo discloses in Figure 1A-1B and 5A-5D an ink tank comprising:

           Regarding claim 1, a housing including a case (101) having a case opening (102), and a lid (121) that closes the case opening (102); and a sheet (103) that holds the lid (121) and the case (101) together. the sheet (103) extending over lid exterior faces and case exterior faces and being disposed so as to surround an outer circumference of the housing (Figures 1A-1B, column 5, lies 3-14).
            Regarding claim 2, wherein at least one of the lid exterior faces and the case exterior faces has at least one of a recess (103a) and a projection (103b, 112) that suppresses detachment of the sheet from the housing (Figures 5A-5D).
           Regarding claim 3, wherein at least one of the lid exterior faces and the case exterior faces has a cutting recess at which the sheet is cut, and the sheet covers the cutting recess (Figure 5A).
           Regarding claim 5, a liquid storage portion (100) that stores liquid (ink), the liquid storage portion (100) having a liquid supply port (102), wherein the housing (101) has a first face having a supply-port hole (102), in which the liquid supply port (102) is disposed, a second face facing the first face, and side faces connecting the first face and the second face and constituting the case (101) and the lid (121), and the sheet (130) is disposed so as to surround the outer circumference of the side faces (Figures 1A-1B).
            Regarding claim 6, a liquid storage portion (100) that stores liquid (ink), the liquid storage portion (100) having a liquid supply port (102), wherein the housing has a first face 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,286, 946; US Pat. 6,709,093; US Pat. 7,108,362; US Pat. 7,488,059; US Pat. 8,083,335) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.


Allowable Subject Matter
        
         Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storage container comprising a sheet that has a welded portion where portions of the sheet overlap each other and are welded together, at least one of the lid exterior faces and the case exterior faces has a welding recess at which the welded portion is formed, and the sheet covers the welding recess in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853